     Case 3:20-cv-02743-L-BT Document 13 Filed 03/25/21                 Page 1 of 2 PageID 50



                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
         Plaintiff,                               §
                                                  §
v.                                                §    Civil Action No. 3:20-CV-2743-L-BT
                                                  §
$195,500.00 in funds seized from the              §
Collin County Registry of the Court, for          §
Cause Number 380-02928-11,                        §
Orphan House Productions, LLC v.                  §
Hamilton Guaranty Capital, LLC, et al.,           §
                                                  §
         Defendant in rem.                        §

                                              ORDER

         Before the court is Plaintiff United States of America’s (the “Government”) Motion for

Final Judgment of Forfeiture (“Motion”) (Doc. 11), filed December 11, 2020. On March 10, 2021,

the Findings, Conclusions and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 12) was entered, recommending that the court grant the Government’s Motion “with respect

to Defendant in rem $195,500.00 in funds seized from the Collin County Registry of the Court,

for cause number 380-02928-11, Orphan House Productions, LLC v. Hamilton Guaranty Capital,

LLC[,] et al. (the “Defendant Property”).” Report 1. The Report further recommends that the court

“order that against all possible claimants all right, title, and interest in the Defendant Property are

forfeited to the Government pursuant to 18 U.S.C. § 981(a)(1)(C),” and that “the District Court

should order the United States Marshals Service to dispose of the Defendant Property

accordingly.” Id. at 3.

         Having considered the Motion, pleadings, file, record in this case, and Report, the court

determines that the findings and conclusions of the magistrate judge are correct, and accepts them


Order – Page 1
  Case 3:20-cv-02743-L-BT Document 13 Filed 03/25/21                 Page 2 of 2 PageID 51



as those of the court. Accordingly, the court grants the Government’s Motion; orders that all

right, title, and interest in the Defendant Property by any and all possible claimants are hereby

forfeited, pursuant to 18 U.S.C. § 981(a)(1)(C); and that the Government has the sole right, title,

and interest to the Defendant Property. It is further ordered that the United States Marshals

Service (or its designee) shall dispose of the Defendant Property accordingly.

       It is so ordered this 25th day of March, 2021.



                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
